 


109 HCON 306 IH: Encouraging The Former Yugoslav Republic of Macedonia (FYROM) and Greece to continue negotiations to determine a mutually acceptable official name for the FYROM, and for other purposes.
U.S. House of Representatives
2005-11-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. CON. RES. 306 
IN THE HOUSE OF REPRESENTATIVES 
 
November 17, 2005 
Mr. Price of North Carolina (for himself, Mr. Bilirakis, and Mrs. Maloney) submitted the following concurrent resolution; which was referred to the Committee on International Relations 
 
CONCURRENT RESOLUTION 
Encouraging The Former Yugoslav Republic of Macedonia (FYROM) and Greece to continue negotiations to determine a mutually acceptable official name for the FYROM, and for other purposes. 
 
Whereas in 1991 the southern region of the former Yugoslavia declared itself an independent country and recognized itself under the name Republic of Macedonia; 
Whereas since 1991 Greece has objected to the adoption and use of the name Republic of Macedonia by such country, maintaining that the name Macedonia refers to a regional province in northern Greece and that its use by such country implies historical and territorial claims on Greek Macedonian territory; 
Whereas in 1993 such country was admitted as a member state of the United Nations under the provisional name The Former Yugoslav Republic of Macedonia (hereinafter referred to as FYROM); 
Whereas since 1993 the United States has recognized and referred to such country as the FYROM; 
Whereas on September 13, 1995, the FYROM and Greece, under the auspices of the United Nations, signed an interim agreement pursuant to which discussions would be held to determine a mutually acceptable official name for the FYROM; 
Whereas according to the 1995 interim agreement, the FYROM accepted that Greece has the right not to agree to its accession to international organizations if such accession is attempted with any other name that has not been agreed on, apart from that of FYROM; 
Whereas on November 4, 2004, the Department of State announced the unilateral decision of the Government of the United States to recognize the FYROM as the Republic of Macedonia; 
Whereas the United States Government has stated that it would accept any agreement on the name mutually accepted by both Greece and the FYROM; 
Whereas the decision by the United States Government to recognize the FYROM as the Republic of Macedonia has diminished the position of Greece vis-a-vis the FYROM in bilateral negotiations to determine a mutually acceptable official name for the country and has encouraged efforts to bypass talks on this issue; 
Whereas Greece and the FYROM have been amongst the strongest allies of the United States; 
Whereas Greece has been promoting peace, democracy, stability, and economic progress in the Balkans; 
Whereas Greece and the FYROM have an excellent economic relationship; 
Whereas Greece is one of FYROM’s major trading partners with 12 percent of total volume of trade and is the second major trading partner within the European Union; 
Whereas Greece is the largest and most stable financial investor in the FYROM, having invested almost $1,000,000,000 while creating over 9,000 new job positions; 
Whereas a mutually acceptable solution will strengthen bilateral relations and cooperation between Greece and the FYROM and will maintain and further enhance stability in the region; and 
Whereas the North Atlantic Treaty Organization (NATO), the European Union (EU), and the United Nations continue to recognize and refer to the FYROM as such: Now, therefore, be it: 
 
That Congress— 
(1)urges The Former Yugoslav Republic of Macedonia (hereinafter referred to as FYROM) and Greece to honor the agreement that they signed in 1995 under which both countries agreed to determine a mutually acceptable official name for the FYROM;  
(2)supports the continuation of efforts of the United Nations to seek a mutually acceptable negotiated solution which will meet also the concerns and interests of Greece and the FYROM; and  
(3)calls upon the Government of the United States to exercise its influence in encouraging the FYROM to fully abide by the 1995 interim agreement with Greece and to redouble its efforts to reach a mutually acceptable solution. 
 
